EXHIBIT 99.1 Mercator Minerals Ltd. 1050 – 625 Howe Street Vancouver, BC, Canada V6C 2T6 604.694.0005 (tel) www.mercatorminerals.com NEWS RELEASE # 2012-16 Mercator Minerals to Hold Second Quarter 2012 Financial Results Conference Call/Webcast on August 14, 2012 Vancouver, BC, July 23, 2012 – Mercator Minerals Ltd (TSX: ML) (“Mercator” or the “Company”) expects to release its financial results for the period ended June 30, 2012 after market hours on August 13, 2012 and will hold a conference call and a live audio webcast on August 14, 2012 at 8:30 a.m. Pacific time to discuss these results. Details to access the conference call and the live audio webcast are as follows: (Please call approximately 5 minutes prior to the scheduled start of the call) ● Toll free within North America 1-877-240-9772 ● For local calling: 416-340-8527 ● For overseas calling: 800-2787-2090 ● Live audio webcast of the conference call will be available at www.gowebcasting.com/3584 An archived recording of the conference call will be available for playback after the event until August 28, 2012 by dialling 1-800-408-3053 (North America), 905-694-9451 (local) and 800-3366-3052 (overseas) with conference passcode 8708900#. About Mercator Minerals Ltd. Mercator Minerals Ltd., a TSX listed Canadian mining company with the potential to have one of the fastest growing base metal profiles in its peer group, is a copper, molybdenum and silver producer with a diversified portfolio of high qualityassets in the USA and Mexico.Mercator provides investors exposure to current copper, molybdenum and silver production from the large tonnage long life Mineral Park Mine in Arizona, as well as mid-term exposure to potential copper production from its El Pilar deposit in the State of Sonora in northern Mexico and longer term exposure of molybdenum and copper through the potential development of the El Creston deposit also in the State of Sonora in northern Mexico. For further information please visit www.mercatorminerals.com or contact: Bruce McLeod, P.Eng. David Jan, CA President & CEO Head of Investor Relations & Communications bmcleod@mercatorminerals.com djan@mercatorminerals.com On Behalf of the Board of Directors MERCATOR MINERALS LTD. Bruce McLeod, P.Eng. President and CEO 1
